[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The plaintiff and the defendant were married on May 16, 1956 in Providence, Rhode Island. The plaintiff had resided in the State of Connecticut for at least one year prior to filing for divorce. The defendant had received notice of writ, summons and dissolution complaint as evidenced by the signed return receipt. The plaintiff requested a divorce and a fair division of property and debts.
The court granted the divorce on October 1998 and reserved jurisdiction over the disposition of the property. The plaintiff was ordered to send further notice to the defendant specifying the property for division. The defendant received that notice as evidenced by the sheriffs return indicating personal service on January 25, 1999.
The property for division is as follows:
1) the residence located at 1441 Belleview Ave., Camden, New CT Page 5650 Jersey valued at $79,000.00 and no mortgage.
    2) Lots # 2 and 3 located at Highway #13, Agcomac, Virginia valued at $7,000.00 and no mortgage.
The parties were married in 1958 and separated in 1973. The land was purchased in 1958 and the house was purchased in 1961. From the date of the separation the defendant assumed the responsibility of the mortgage on the residence located in New Jersey.
The court has considered the provisions of Conn. General Statutes § 46b-81 regarding the issue of property division and enters the following order:
 ORDERS
The home located at 1441 Belleview Avenue, Camden, New Jersey is awarded to the defendant. The plaintiff shall transfer to the defendant, by quit claim deed, all of his right, title and interest in that property within 30 days of the receipt of the order.
The lots located at Agcomac, Virginia are awarded to the plaintiff. The defendant shall transfer to the plaintiff, by quit claim deed, all of her right, title and interest in that property within 30 days of receipt of the order.
Crawford, J